         Case 2:20-cv-01797-SPL Document 62 Filed 02/12/21 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            FEB 11 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
In re: GEORGE MERSHO; et al.                      No.    20-73819
______________________________
                                                  D.C. No. 2:20-cv-01797-SPL
GEORGE MERSHO; et al.,                            District of Arizona,
                                                  Phoenix
                 Petitioners,
                                                  ORDER
 v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA,
PHOENIX,

                 Respondent,

NIKOLA CORPORATION; et al.,

                 Real Parties in Interest.

Before: CANBY, GRABER, and FRIEDLAND, Circuit Judges.

      This petition for a writ of mandamus raises issues that warrant an answer.

See Fed. R. App. P. 21(b). Accordingly, within 14 days after the date of this order,

the real parties in interest shall file an answer. The district court may elect to file

an answer with this court or to issue a supplemental order and serve a copy on this

court. Petitioners may file a reply within 7 days after service of the answer.

      The petition, answer(s), and any reply shall be referred to the next available

argument panel. See 9th Cir. Gen. Ord. 3.3(f).
        Case 2:20-cv-01797-SPL Document 62 Filed 02/12/21 Page 2 of 2




      The Clerk shall serve this order on the district court and District Judge

Steven P. Logan.




                                          2
